           Case 4:20-cv-02153-MWB Document 18 Filed 07/20/21 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    RICHARD DRUMHEISER,                                          No. 4:20-CV-02153

                   Plaintiff,                                    (Judge Brann)

          v.

    MT. CARMEL COGEN, INC.,

                   Defendant.

                                                 ORDER

         AND NOW, this 20th day of July 2021, in light of Joseph A. Barrett, Esquire’s

report to the Court indicating that this matter has settled, Doc. 17, IT IS HEREBY

ORDERED that this action is dismissed without costs and without prejudice to the

right of either party, upon good cause shown, to reinstate the action within sixty (60)

days if the settlement is not consummated. IT IS FURTHER ORDERED that the

Court retains jurisdiction over the settlement agreement.1

                                                       BY THE COURT:


                                                       s/ Matthew W. Brann
                                                       Matthew W. Brann
                                                       United States District Judge




1
     See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381 (1994)(“The parties’ obligation to
     comply with the terms of the settlement agreement [must be] made part of the order of dismissal—
     either by separate provision (such as a provision ‘retaining jurisdiction’ over the settlement agreement)
     or by incorporating the terms of the settlement agreement in the order. In that event, a breach of the
     agreement would be a violation of the order, and ancillary jurisdiction to enforce the agreement would
     therefore exist.”); see also In re Phar-Mor, Inc. Sec. Litig., 172 F.3d 270, 274 (3d Cir. 1999); Shaffer
     v. GTE N., Inc., 284 F.3d 500, 503 (3d Cir. 2002).
